Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 1 of 18 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  KB HOME ORLANDO LLC,

                 Plaintiff,

  v.                                            CASE NO.

  CINCINNATI INSURANCE COMPANY
  and MID-CONTINENT CASUALTY
  COMPANY,

                 Defendants.


                  COMPLAINT AND DEMAND FOR JURY TRIAL
                    BY PLAINTIFF KB HOME ORLANDO LLC

        Plaintiff KB HOME Orlando LLC (“KB HOME”) sues Defendants Cincinnati

 Insurance Company (“Cincinnati”) and Mid-Continent Casualty Company (“Mid-

 Continent”) (collectively, the “Insurers”) and alleges as follows:

                               NATURE OF THE ACTION

        1.      This is an action for breach of the Insurers’ duty to defend KB HOME as an

 Additional Insured under liability insurance policies in connection with a lawsuit filed by

 the Bayberry Lakes Homeowners Association, Inc. (the “Association”) against KB HOME,

 styled as Bayberry Lakes Homeowners Association, Inc. et al. v. Boeneman et. al. (the

 “Bayberry Lawsuit”). KB HOME also seeks a declaration of its rights to a defense as an

 Additional Insured under the policies issued by the Insurers.
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 2 of 18 PageID 2




        2.      The Bayberry Lawsuit alleges property damage resulting from alleged

 construction defects due to work performed by KB HOME’s subcontractor, Branco Lath

 & Stucco, Inc. (“Branco”).

        3.      Branco was contractually obligated to and did obtain liability insurance

 policies from the Insurers as detailed in Exhibit 1 hereto.

        4.      Each of the policies identified in Exhibit 1 provides coverage to KB HOME

 as an Additional Insured, including the separate requirements that the Insurers (1) defend

 KB HOME against allegations of liability because of property damage resulting from

 Branco’s work and (2) indemnify KB HOME for damages because of such property

 damage.

        5.      KB HOME tendered the Bayberry Lawsuit to the Insurers and demanded a

 defense and indemnity. However, Mid-Continent refused to provide a defense, and

 Cincinnati failed to respond to the demand for such an extended period of time that its

 nonresponse was an effective denial. As a result, KB HOME has been forced to bear the

 costs of defending itself against the Bayberry Lawsuit, even though such costs are the

 obligation of the Insurers.

                               PARTIES AND JURISDICTION

        6.      Plaintiff KB HOME Orlando LLC is a Delaware limited liability company

 authorized to do business in the State of Florida, where it is engaged in the business of

 building homes. KB HOME Orlando LLC’s sole member is KB HOME Florida LLC, a

 Delaware limited liability company. KB HOME Florida LLC’s sole member is KB




                                              2
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 3 of 18 PageID 3




 HOME, a corporation organized under the laws of Delaware with its principal place of

 business in Los Angeles, California.

         7.      Defendant Cincinnati is a corporation organized under the laws of Ohio with

 its principal place of business in Fairfield, Ohio. Cincinnati is licensed to and does carry

 on business as a property and casualty insurer in the State of Florida.

         8.      Defendant Mid-Continent is a corporation organized under the laws of Ohio

 with its principal place of business in Tulsa, Oklahoma. Mid-Continent is licensed to and

 does carry on business as a property and casualty insurer in the State of Florida.

         9.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332

 because this matter involves a dispute between citizens of different states and the amount

 in controversy exceeds $75,000, exclusive of interest and costs.

         10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a

 substantial part of the events or omissions giving rise to the claims occurred in this District;

 the properties that are the subject of the Bayberry Lawsuit are situated in this District; and

 the Insurers conduct business in this District.

         11.     KB HOME has retained the law firms of Pillsbury Winthrop Shaw Pittman

 LLP and Cogburn Law Firm, P.A. and has agreed to pay their reasonable attorneys’ fees

 to represent it in this action.

         12.     All conditions precedent to bringing this action have been waived, excused,

 performed, or have otherwise occurred.




                                                3
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 4 of 18 PageID 4




                                FACTUAL ALLEGATIONS

 I.     THE WORK PERFORMED BY BRANCO

        13.     KB HOME was the general contractor for a residential development known

 as Bayberry Lakes involving the construction of single-family homes located in Volusia

 County, Florida (the “Project”).

        14.     On or about August 21, 2005, KB HOME entered into a master subcontract

 with Branco (the “2005 Subcontract”), pursuant to which Branco agreed to furnish labor

 and materials generally related to the installation of stucco for all projects on which it

 performed work for KB HOME, including the Project. A copy of the 2005 Subcontract

 currently in KB HOME’s possession is attached as Exhibit 2.

        15.     The 2005 Subcontract included KB HOME’s standard “Exhibit D –

 Insurance Requirements” form (“Exhibit D”). However, the copy of the 2005 Subcontract

 currently in KB HOME’s possession omits Exhibit D. A copy of the standard Exhibit D

 that was included in the 2005 Subcontract is attached as Exhibit 3.

        16.     On or about August 17, 2007, KB HOME entered into a new master

 subcontract with Branco (the “2007 Subcontract”), pursuant to which Branco agreed to

 furnish labor and materials generally related to the installation of stucco for all projects on

 which it performed work for KB HOME, including the Project. A copy of the 2007

 Subcontract currently in KB HOME’s possession is attached as Exhibit 4.

        17.     The 2005 Subcontract and the 2007 Subcontract (collectively, the

 “Subcontracts”) required that Branco obtain liability insurance naming KB HOME—as

 well as its parents, subsidiaries, and affiliates—as Additional Insureds with respect to




                                               4
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 5 of 18 PageID 5




 liability for property damage resulting from Branco’s work on the Project, including

 property damage within the “products-completed operations hazard.”

        18.     Branco completed its work on individual homes at the Project beginning in

 November 2006.

 II.    THE BAYBERRY LAWSUIT

        19.     On November 22, 2017, the Association filed a Complaint for Damages and

 Demand for Jury Trial in the Bayberry Lawsuit, Volusia County Circuit Court Case No.

 2017 31905 CICI (the “Complaint”). A copy of the Complaint is attached as Exhibit 5.

        20.     On December 4, 2017, the Association filed an Amended Complaint for

 Damages and Demand for Jury Trial in the Bayberry Lawsuit (the “Amended Complaint”).

 A copy of the Amended Complaint is attached as Exhibit 6.

        21.     On January 16, 2018, KB HOME removed the Bayberry Lawsuit to the

 United States District Court for the Middle District of Florida, Orlando Division, Case No.

 6:18-cv-00072-CEM-GJK.

        22.     On February 21, 2018, the Association filed a Second Amended Complaint

 for Damages and Demand for Jury Trial (the “Second Amended Complaint”). A copy of

 the Second Amended Complaint is attached as Exhibit 7.

        23.     On November 9, 2018, the Association filed a Third Amended Complaint

 for Damages and Demand for Jury Trial (the “Third Amended Complaint”). A copy of the

 Third Amended Complaint is attached as Exhibit 8.




                                             5
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 6 of 18 PageID 6




         24.     The Complaint, Amended Complaint, Second Amended Complaint, and

 Third Amended Complaint (collectively, the “Complaints”) include the following common

 factual allegations, in relevant part:

                 The [exterior(s)/exterior] of the Homes are all constructed with
                 [Stucco/stucco].

                 The defects and deficiencies in the [Stucco/stucco] are substantially
                 similar for all Homes; uniformly plague all Homes; and require the
                 same remediation and repair [. . .] for all Homes. [. . . .]

                 Cumulatively, the Stucco Deficiencies have caused resulting
                 damage to the Homes, including, but not limited to, damages to the
                 work and property of other persons or entities, necessitating the need
                 for repairs.

         25.     The Complaints include counts on behalf of both the Association and the

 individual homeowners asserting negligence against KB HOME under a theory of

 vicarious liability for the work performed by KB HOME’s stucco subcontractor(s).

         26.     The vicarious liability counts asserted by the Association include the

 following allegations, in relevant part:

                 [KB HOME] served as the . . . general contractor[(s)] . . . for [. . .]
                 the Homes . . . .

                 As the general contractors [. . .] for the subject project, [KB HOME]
                 are vicariously responsible for the negligent construction performed
                 by their subcontractors which worked [in on the homes/on the
                 Homes].

                 As a direct and proximate result of [KB HOME’s] breach of the
                 above-mentioned duties, the Association and members of the
                 Association will be required to expend significant sums of money
                 for the repair and maintenance of the Homes and for damages caused
                 by the Stucco Deficiencies . . . .

                 WHEREFORE, the Association demands . . . damages including,
                 but not limited to . . . the resulting damages from the Stucco




                                               6
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 7 of 18 PageID 7




                Deficiencies; the incidental and consequential damages caused
                thereby, including without limitation, loss of use of the homes . . . .

        27.     The vicarious liability counts asserted by the individual homeowners

 include the following allegations, in relevant part:

                [KB HOME] served as the [. . .] general contractor[(s)] . . . for [. . .]
                the Homes . . . .

                [Further, as/As] the general contractors [. . .] for [the Homes in the
                Bayberry Lakes subdivision/the subject project], [KB HOME] are
                vicariously responsible for the negligent construction performed by
                their subcontractors [which worked on the Homes].

                As a direct and proximate result of [KB HOME’s] breach of the
                above-mentioned duties, [the] Homeowners [. . .] will be required to
                expend [large/significant] sums of money for the repair and
                maintenance of the Homes[,] and for damages caused by the Stucco
                Deficiencies . . . .

                WHEREFORE, [. . .] Homeowners [. . .] demand . . . damages
                including, but not limited to . . . the resulting damages from the
                Stucco Deficiencies; the incidental and consequential damages
                caused thereby including, without limitation, loss of use of the
                homes . . . .

        28.     KB HOME has incurred and continues to incur defense costs in connection

 with the Bayberry Lawsuit.

                      FACTUAL ALLEGATIONS – CINCINNATI

 I.     THE CINCINNATI POLICIES

        29.     Cincinnati issued at least two liability insurance policies that provide

 coverage to Branco as a Named Insured (the “Cincinnati Policies”). The Cincinnati

 Policies are listed in Exhibit 1, and copies of the Cincinnati Policies currently in KB

 HOME’s possession are attached as Exhibits 9 and 10.




                                               7
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 8 of 18 PageID 8




        30.    The insuring agreements of the Cincinnati Policies state, in relevant part:

               We will pay those sums that the insured becomes legally obligated
               to pay as damages because of . . . “property damage” to which this
               insurance applies. We will have the right and duty to defend the
               insured against any “suit” seeking those damages . . . .

        31.    The Cincinnati Policies define “property damage” to include:

               a.      Physical injury to tangible property, including all resulting
                       loss of use of that property . . . . or

               b.      Loss of use of tangible property that is not physically
                       injured . . . .

        32.    For coverage to be afforded under the Cincinnati Policies, “property

 damage” must be caused by an “occurrence,” which is defined as “an accident, including

 continuous or repeated exposure to substantially the same general harmful conditions.”

        33.    The Automatic Additional Insured - When Required in Contract or

 Agreement with You endorsements in the Cincinnati Policies state, in relevant part:

               SECTION II - WHO IS AN INSURED, 2. is amended to include:

               e.      Any person or organization, hereinafter referred to as
                       ADDITIONAL INSURED:

                       (1)      Who or which is not specifically named as an
                                additional insured under any other provision of, or
                                endorsement added to, this Coverage Part; and

                       (2)      For whom you are required to add as an additional
                                insured on this Coverage Part

                       under:

                       (1)      A written contract or agreement; or

                       (2)      An oral agreement or contract where a certificate of
                                insurance showing that person or organization as an
                                additional insured has been issued;




                                              8
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 9 of 18 PageID 9




                but only with respect to liability arising out of “your work”
                performed for that additional insured by you or on your behalf . . . .

         34.    The Subcontracts required that KB HOME and its parents, subsidiaries, and

 affiliates be named as Additional Insureds.

 II.     KB HOME’S DEMANDS UNDER THE CINCINNATI POLICIES

         35.    On or about February 28, 2018, KB HOME tendered the Bayberry Lawsuit

 to Cincinnati and, as an Additional Insured under the Cincinnati Policies, demanded a

 defense and indemnity in connection therewith.

         36.    To date, Cincinnati has neither provided KB HOME with a coverage

 determination or denial nor agreed to defend or indemnify KB HOME under the Cincinnati

 Policies. KB HOME has therefore been forced to provide its own defense in connection

 with the Bayberry Lawsuit.

                  FACTUAL ALLEGATIONS – MID-CONTINENT

 I.      THE MID-CONTINENT POLICIES

         37.    Mid-Continent issued at least two liability insurance policies that provide

 coverage to Branco as a Named Insured (the “Mid-Continent Policies”). The Mid-

 Continent Policies are listed in Exhibit 1, and copies of the Mid-Continent Policies

 currently in KB HOME’s possession are attached as Exhibits 11 and 12.

         38.    The insuring agreements of the Mid-Continent Policies state, in relevant

 part:

                We will pay those sums that the insured becomes legally obligated
                to pay as damages because of . . . “property damage” to which this
                insurance applies. We will have the right and duty to defend the
                insured against any “suit” seeking those damages . . . .




                                               9
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 10 of 18 PageID 10




         39.       The Mid-Continent Policies define “property damage” to include:

                   a.     Physical injury to tangible property, including all resulting
                          loss of use of that property . . . . or

                   b.     Loss of use of tangible property that is not physically
                          injured . . . .

         40.       For coverage to be afforded under the Mid-Continent Policies, “property

  damage” must be caused by an “occurrence,” which is defined as “an accident, including

  continuous or repeated exposure to substantially the same general harmful conditions.”

         41.       The Additional Insured – Owners, Lessees or Contractors endorsement in

  the 2008-09 Mid-Continent Policy (Exhibit 11) and the Owners, Lessees or Contractors

  Additional Insured endorsement in the 2011 Mid-Continent Policy (Exhibit 12) state, in

  relevant part:

                   WHO IS AN INSURED (Section II) is amended to include as an
                   insured the person or organization shown in the Schedule, but only
                   with respect to liability caused, in whole or in part, by your
                   performance of “your work” for that insured. [. . . .]

                   This amendment applies only when you have agreed by written
                   “insured contract” to designate the person or organization listed
                   above as an additional insured subject to all provisions and
                   limitations of this policy.

         42.       The Schedules of the Additional Insured – Owners, Lessees or Contractors

  endorsement and the Owners, Lessees or Contractors Additional Insured endorsement

  show KB HOME and/or its affiliate.

         43.       The Subcontracts required that KB HOME and its parents, subsidiaries, and

  affiliates be named as Additional Insureds.




                                                10
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 11 of 18 PageID 11




  II.    KB HOME’S DEMANDS UNDER THE MID-CONTINENT POLICIES

         44.     On or about February 28, 2018, KB HOME tendered the Bayberry Lawsuit

  to Mid-Continent and, as an Additional Insured under the Mid-Continent Policies,

  demanded a defense and indemnity in connection therewith.

         45.     On or about May 31, 2018, Mid-Continent refused to provide a defense and

  denied coverage.

         46.     To date, Mid-Continent has not withdrawn its refusal to provide a defense

  to KB HOME under the Mid-Continent Policies. KB HOME has therefore been forced to

  provide its own defense in connection with the Bayberry Lawsuit.

                                 COUNT I
               BREACH OF DUTY TO DEFEND AGAINST CINCINNATI

         47.     KB HOME re-alleges and incorporates by reference the allegations set forth

  in paragraphs 1 through 46 as if fully set forth herein.

         48.     The Cincinnati Policies are written contracts of insurance obligating

  Cincinnati to defend KB HOME, as an Additional Insured, against any claim seeking

  damages because of property damage that results from Branco’s work, takes place during

  the policy period, and is caused by an occurrence. Cincinnati’s contractual duty to defend

  is separate and apart from its duty to indemnify and is triggered if there is any potential for

  coverage.

         49.     The Complaints allege facts that create the potential for coverage under the

  Cincinnati Policies, thereby triggering Cincinnati’s duty to defend.

         50.     Cincinnati has a personal and indivisible obligation to provide KB HOME,

  as its Additional Insured, with a defense in connection with the Bayberry Lawsuit.




                                                11
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 12 of 18 PageID 12




  Cincinnati is jointly and severally liable for all defense costs incurred by KB HOME in

  connection with the Bayberry Lawsuit.

         51.     Cincinnati has breached its duty to defend KB HOME under the Cincinnati

  Policies by refusing to defend KB HOME in connection with the Bayberry Lawsuit.

         52.     As a direct and proximate result of Cincinnati’s breach of its duty to defend,

  KB HOME has suffered damages, including, but not limited to, attorneys’ fees and other

  costs KB HOME has been forced to incur to defend itself in connection with the Bayberry

  Lawsuit. These damages are continuing in nature.

         WHEREFORE, KB HOME respectfully requests that the Court enter judgment

  against Cincinnati awarding KB HOME compensatory damages directly and proximately

  caused by Cincinnati’s breach of its contractual duty to defend KB HOME, together with

  prejudgment interest, attorneys’ fees pursuant to Florida Statutes § 627.428, costs, and such

  other and further relief as the Court may deem just and proper, including, without

  limitation, incidental and consequential damages.

                               COUNT II
                DECLARATORY JUDGMENT AGAINST CINCINNATI

         53.     KB HOME re-alleges and incorporates by reference the allegations set forth

  in paragraphs 1 through 46 as if fully set forth herein.

         54.     Upon information and belief, Cincinnati disputes one or more of the

  allegations herein, including, without limitation, the allegation that Cincinnati owes a duty

  to defend KB HOME as an Additional Insured in connection with the Bayberry Lawsuit.

         55.     By reason of the foregoing, an actual and justiciable controversy exists

  between KB HOME and Cincinnati regarding their respective rights and obligations under




                                               12
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 13 of 18 PageID 13




  the Cincinnati Policies, including, but not limited to, Cincinnati’s obligation to defend KB

  HOME as an Additional Insured in connection with the Bayberry Lawsuit.

         56.     An order from the Court will resolve these disputes between the parties

  concerning their respective rights and obligations.

         57.     KB HOME is entitled to a declaratory judgment, inter alia, that:

                 (a)     Cincinnati’s duty to defend KB HOME was triggered by the

                 Complaints in the Bayberry Lawsuit;

                 (b)     Cincinnati has a personal and indivisible obligation to provide a

                 defense to KB HOME in connection with the Bayberry Lawsuit;

                 (c)     Cincinnati is jointly and severally liable for all defense costs

                 incurred by KB HOME in connection with the Bayberry Lawsuit;

                 (d)     Cincinnati is obligated to reimburse KB HOME for all attorneys’

                 fees and other litigation costs incurred in connection with its defense of the

                 Bayberry Lawsuit;

                 (e)     Because Cincinnati has failed to defend KB HOME in connection

                 with the Bayberry Lawsuit, its obligation to reimburse KB HOME for all

                 attorneys’ fees and other litigation costs incurred in connection with its

                 defense of the Bayberry Lawsuit includes amounts incurred before the date

                 on which Cincinnati was notified of the Bayberry Lawsuit;

                 (f)     Cincinnati owes a present duty to defend KB HOME in connection

                 with the Bayberry Lawsuit; and




                                              13
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 14 of 18 PageID 14




                 (g)     Cincinnati has forfeited any right to control KB HOME’s defense of

                 the Bayberry Lawsuit, including any right to select or approve KB HOME’s

                 defense counsel.

         WHEREFORE, KB HOME respectfully requests that the Court enter judgment

  against Cincinnati awarding KB HOME the relief outlined above, together with attorneys’

  fees pursuant to Florida Statutes § 627.428, costs, and such other and further relief as the

  Court may deem just and proper, including, without limitation, any further relief to which

  KB HOME is entitled pursuant to 28 U.S.C. § 2202.

                              COUNT III
           BREACH OF DUTY TO DEFEND AGAINST MID-CONTINENT

         58.     KB HOME re-alleges and incorporates by reference the allegations set forth

  in paragraphs 1 through 46 as if fully set forth herein.

         59.     The Mid-Continent Policies are written contracts of insurance obligating

  Mid-Continent to defend KB HOME, as an Additional Insured, against any claim seeking

  damages because of property damage that results from Branco’s work, takes place during

  the policy period, and is caused by an occurrence. Mid-Continent’s contractual duty to

  defend is separate and apart from its duty to indemnify and is triggered if there is any

  potential for coverage.

         60.     The Complaints allege facts that create the potential for coverage under the

  Mid-Continent Policies, thereby triggering Mid-Continent’s duty to defend.

         61.     Mid-Continent has a personal and indivisible obligation to provide KB

  HOME, as its Additional Insured, with a defense in connection with the Bayberry Lawsuit.




                                               14
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 15 of 18 PageID 15




  Mid-Continent is jointly and severally liable for all defense costs incurred by KB HOME

  in connection with the Bayberry Lawsuit.

         62.     Mid-Continent has breached its duty to defend KB HOME under the Mid-

  Continent Policies by refusing to defend KB HOME in connection with the Bayberry

  Lawsuit.

         63.     As a direct and proximate result of Mid-Continent’s breach of its duty to

  defend, KB HOME has suffered damages, including, but not limited to, attorneys’ fees and

  other costs KB HOME has been forced to incur to defend itself in connection with the

  Bayberry Lawsuit. These damages are continuing in nature.

         WHEREFORE, KB HOME respectfully requests that the Court enter judgment

  against Mid-Continent awarding KB HOME compensatory damages directly and

  proximately caused by Mid-Continent’s breach of its contractual duty to defend KB

  HOME, together with prejudgment interest, attorneys’ fees pursuant to Florida Statutes

  § 627.428, costs, and such other and further relief as the Court may deem just and proper,

  including, without limitation, incidental and consequential damages.

                               COUNT IV
               DECLARATORY JUDGMENT AGAINST MID-CONTINENT

         64.     KB HOME re-alleges and incorporates by reference the allegations set forth

  in paragraphs 1 through 46 as if fully set forth herein.

         65.      Upon information and belief, Mid-Continent disputes one or more of the

  allegations herein, including, without limitation, the allegation that Mid-Continent owes a

  duty to defend KB HOME as an Additional Insured in connection the Bayberry Lawsuit.




                                               15
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 16 of 18 PageID 16




         66.     By reason of the foregoing, an actual and justiciable controversy exists

  between KB HOME and Mid-Continent regarding their respective rights and obligations

  under the Mid-Continent Policies, including, but not limited to, Mid-Continent’s obligation

  to defend KB HOME as an Additional Insured in connection with the Bayberry Lawsuit.

         67.     An order form the Court will resolve these disputes between the parties

  concerning their respective rights and obligations.

         68.     KB HOME is entitled to a declaratory judgment, inter alia, that:

                 (a)    Mid-Continent’s duty to defend KB HOME was triggered by the

                 Complaints in the Bayberry Lawsuit;

                 (b)    Mid-Continent has a personal and indivisible obligation to provide

                 a defense to KB HOME in connection with the Bayberry Lawsuit;

                 (c)    Mid-Continent is jointly and severally liable for all defense costs

                 incurred by KB HOME in connection with the Bayberry Lawsuit;

                 (d)    Mid-Continent is obligated to reimburse KB HOME for all

                 attorneys’ fees and other litigation costs incurred in connection with its

                 defense of the Bayberry Lawsuit;

                 (e)    Because Mid-Continent has failed to defend KB HOME in

                 connection with the Bayberry Lawsuit, its obligation to reimburse KB

                 HOME for all attorneys’ fees and other litigation costs incurred in

                 connection with its defense of the Bayberry Lawsuit includes amounts

                 incurred before the date on which Mid-Continent was notified of the

                 Bayberry Lawsuit;




                                              16
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 17 of 18 PageID 17




                   (f)    Mid-Continent owes a present duty to defend KB HOME in

                   connection with the Bayberry Lawsuit; and

                   (g)    Mid-Continent has forfeited any right to control KB HOME’s

                   defense of the Bayberry Lawsuit, including any right to select or approve

                   KB HOME’s defense counsel.

         WHEREFORE, KB HOME respectfully requests that the Court enter judgment

  against Mid-Continent awarding KB HOME the relief outlined above, together with

  attorneys’ fees pursuant to Florida Statutes § 627.428, costs, and such other and further

  relief as the Court may deem just and proper, including, without limitation, any further

  relief to which KB HOME is entitled pursuant to 28 U.S.C. § 2202.

                                       JURY DEMAND

         KB HOME hereby demands a trial by jury of all issues triable as of right by jury in

  its Complaint.




                                              17
Case 6:19-cv-01573-RBD-EJK Document 1 Filed 08/20/19 Page 18 of 18 PageID 18




  Dated: August 20, 2019              Respectfully submitted,

                                       /s/ Matthew R. Cogburn
                                      Matthew R. Cogburn (Trial Counsel)
                                      Florida Bar No. 0288100
                                      COGBURN LAW FIRM, P.A.
                                      601 South Boulevard
                                      Tampa, FL 33607
                                      Telephone: 813-250-3444
                                      Facsimile: 813-229-4133
                                      mcogburn@cogburnlegal.com

                                      Of counsel:
                                      Eric M. Gold
                                      PILLSBURY WINTHROP
                                      SHAW PITTMAN LLP
                                      1200 Seventeenth Street NW
                                      Washington, DC 20036
                                      Telephone: 202-663-8000
                                      Facsimile: 202-663-8007
                                      eric.gold@pillsburylaw.com

                                      Attorneys for Plaintiff
                                      KB HOME Orlando LLC




                                     18
